DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 9, and 16 recite “based on the learning, creating a modified rule to determine a quality and a relationship of a second data file.”  This is not enabled.
The invention, as claimed, is that the user defines a task to specify a rule, the system suggests a rule, the user provides feedback on results of applying the suggested rule, and the system adjust the rule based on the feedback.  

However, it is unclear how even this limited guidance is generally applicable to modifying an arbitrary rule defined for an arbitrary task as broadly claimed.  As claimed, any sort of rule that determines quality and a relationship of a data file based on metadata associate with the file is contemplated, and the rules can take any form.  This breadth is unsupported by the specification.
                                                                 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As claimed, any sort of rule that determines quality and a relationship of a data file based on metadata associate with the file is contemplated, and the rules can take any form.  The breadth of these generic rules is not See MPEP 2163(II)(A)(3)(a)(ii).  For instance, rules that operate on metadata such as creation time, modification time, application source, version number, identity of creator, identity of authorized users, etc., do not appear to be contemplated by Applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims recite “user input for a task to specify a rule.”  It is unclear whether the user input describes a task, wherein the purpose of the task is to specify a rule, or whether the user input specifies a rule, and the rule is for a task.  The specification supports both readings.  At paragraphs [0039]-[0041], the user describes a task, and the system recommends a rule based on the task.  At paragraph [0043], the user describes a rule for a task.  It is unclear which embodiment Applicant intends to claim.
The claimed invention determines rules that determine a quality of a data file based on metadata associated with a data file.  Rules as disclosed, however, appear to be based directly on data within a data file, and not metadata associated with a data file – in particular looking directly at bytes within a data file.  Specification [0040].  It is therefore unclear what the metes and bounds of “metadata” is.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The particular semantic contents of the data file and database do not alter the functioning of the claimed invention, and are therefore non-functional descriptive matter without patentable weight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
See MPEP 2106.04(a)(2)(II)(C).
Step 2A, Prong Two
This judicial exception is not integrated into a practical application. 
The computer, storage medium, processor and memory are merely adding a general purpose computer or computer components to the abstract idea.  MPEP 2106.05(f)(2).
Receiving user input is mere data gathering, and is insignificant extra-solution activity.  MPEP 2106.05(g)(3).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because general purpose computers, and receiving user 
Dependent claims
As per claims 2, 10, and 17, the subject matter of the data files and database is a) non-functional descriptive matter without patentable weight, and b) is insignificant extra-solution activity as a nominal or tangential addition to the claim, as admitted by Applicant (Specification [0047]).  See MPEP 2106.05(g).
As per claims 3-8, 11-15, and 18-20, each claim describes a process of iterating a feedback learning and rule moderation process, collecting feedback from the rule applied to a sample of the data files before applying the rule at scale to all the data files.  These actions have human analogues – looking at some books in a library instead of all the books to apply a rule, and receiving feedback to modify the rule before looking at all the books in the library – and details of personal behavior being managed are simply part of the abstract idea itself, and not additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hills, US 9,596,196 B1 (hereinafter “Hills”).

As per claims 1, 9, and 16, Hills teaches:
requesting a user input for a task to specify a rule for the task (Hills 7:23-24, “rules may be defined by users”) to determine a quality and a relationship of a data file in a data file database based on metadata associated with the data file (Hills 7:23-57; 9:20-42), where the rule groups messages, where the messages are files, where the messages are related to each other based on addresses – claimed metadata – and where the quality is whether the messages are spam or not, which is determined by the grouping based on address metadata;
processing a user feedback of results using the rule run on the data file database and tracking the user feedback on the results in order to learn from the user feedback (Hills 7:43-49), where the feedback is received as applied to existing messages used to perform machine learning; and 
based on the learning, creating a modified rule to determine a quality and a relationship of a second data file (Hills 7:43-49), where rules are proposed that will be applied to incoming messages.

As per claims 2, 10, and 17, the rejection of claims 1, 9, and 16 is incorporated, and Hills further teaches:
wherein the data file comprises a. scientific data file, wherein the data file database comprises a scientific data file database, and wherein the second data file comprises a second scientific data file, where this is non-functional descriptive material without patentable weight.

As per claims 3, 11, and 18, the rejection of claims 2, 10, and 17 is incorporated, and Hills further teaches:
wherein the requesting interactively and iteratively systematizes the user input for the metadata associated to characterize a number of scientific data files less than a second number of scientific data files in the scientific data file database (Hills 7:23-57), where the process of applying a to incoming messages and gathering feedback from this application is performed before applying to existing messages.

As per claims 4, 12, and 19, the rejection of claims 2, 10, and 17 is incorporated, and Hills further teaches:
applying the modified rule, at scale:, on the scientific data file database to determine a quality and a relationship of scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages.

As per claims 5, 13, and 20, the rejection of claims 4, 12, and 19 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback, based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

As per claims 6 and 14, the rejection of claims 4 and 13 is incorporated, and Hills further teaches:
wherein, based on the learning, the modified rule is created to determine quality and a relationship of a rest of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claims 7 and 15, the rejection of claims 2 and 10 is incorporated, and Hills further teaches:
applying the modified rule for a rest of the scientific data files in the scientific data file database to determine a quality and a relationship of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claim 8, the rejection of claim 7 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159